Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. On 1/6/22, Applicant amended the independent claims.  Also, Applicant’s Remarks address these amended features.  See the addition of Kalies to a new 103 rejection below.  This addresses the amended features. Also, the other features remarked on in the 1/6/22 Remarks are addressed with additional citations in the rejection below.
Also, in regards to the 1/6/22 interview, the claims are given their broadest reasonable interpretation in light of the Applicant Spec.  The current claims do not requires use of a deductible or payments contributing towards deductible.  The current claims do not require a user’s normal insurance plan with additional discounts on top of a normal insurance plan that still contributes towards deductible of that plan.  While the claims check on what plan the user already has, the claims do not state that the discount is on top of that plan or contributes toward that plan’s deductible.  The claims are currently filed are addressed with the prior art below.
Also, since the Applicant was given the opportunity with the 1/6/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).
And, the 101 is still found to apply.  No new additional elements have been added or addressed to go past 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receive first data defining a healthcare service needed by a user; determine a user identifier that identifies the user corresponding to the first data; retrieve, based on the user identifier, profile information that indicates at least one healthcare benefits insurance plan under which the user is covered; determine a geographical location corresponding to the user; identify a healthcare service provider that is acceptable under one or more terms of the healthcare benefits insurance plan; access a plurality of reimbursement price lists, each reimbursement price list defining at least one healthcare service provider qualified to provide the healthcare service that is acceptable under one or more terms of the healthcare benefits insurance plan of the user; select, based on the geographical location and the plurality of reimbursement price lists, a plurality of possible healthcare service providers; generate a menu of offers, each offer defining a respective healthcare service provider at which the user can obtain the healthcare service, each offer corresponding to a respective consumer price that the user would pay for the healthcare service upon accepting the offer, wherein each consumer price is based on a respective one of a reimbursement amount that the system would need to pay to the corresponding healthcare service provider upon the user obtaining the healthcare service, and wherein at least one of the offers further defines a reward to be provided to the user upon the user obtaining the healthcare service at the healthcare service provider defined by the at least one offer, the reward being in addition to the discount; output to the user the menu of offers, and how to use the reward; receive from the user an acceptance of one of the offers, thereby identifying an accepted offer; 
  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered a processor; a memory storing a program for directing the processor, the processor being operable with the program; a graphical user interface of a software application on a mobile device of the user; an input mechanism of the graphical user interface.  These are considered generically recited computer elements.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract 
Dependent claims 2-17 are not considered directed to any additional non-abstract claim elements. Claim 5 has a database.  This is considered generic.  There are no other additional elements found in the dependent claims.  So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-8, 10-12, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Kallies (20130144649).
Claim 1. Iyer discloses a  system configured to facilitate obtainment of health care services by a user, the system comprising:
a processor; a memory storing a program for directing the processor, the processor being operable with the program to (Figs. 1, 2):
receive first data defining a healthcare service needed by a user (Figs. 3w, 3x, 3y; [113]); determine a user identifier that identifies the user corresponding to the first data ([86] and “the user is permitted”); retrieve, based on the user identifier, profile information that indicates at least one healthcare benefits insurance plan under which the user is covered (see insurance and copay [17], see user’s particular insurance at [117, 121 ]; also see insurance at [103]); determine a geographical location corresponding to the user ([13] and see GPS and nearby);
identify a healthcare service provider that is acceptable under one or more terms of the healthcare benefits insurance plan ([13] and [117, 121] with the particular insurance plan the customer is in and the medical services provided in that plan);

select, based on the geographical location and the plurality of reimbursement price lists, a plurality of possible healthcare service providers ([13]; and “[79]…and returns the contracted price for a particular drug or medical therapy at a particular provider.” And “[80]…Integrating the search for low cost providers and contracted discounts with the payment cards provides greater savings, efficient claims processing, and increased convenience for prescription drugs and/or medical services.”; see Fig. 3x with Zip code);
generate a menu of offers, each offer defining a respective healthcare service provider at which the user can obtain the healthcare service, each offer corresponding to a respective consumer price that the user would pay for the healthcare service upon accepting the offer, wherein each consumer price is based on a respective one of a reimbursement amount that the system would need to pay to the corresponding healthcare service provider upon the user obtaining the healthcare service (Fig. 3y and “[114]… up a search result listing 3003 of one or more doctors and the average price 3110 as well as the adjudicated discount price 3130 for the particular medical service or medical supply.”; also, see [117, 121] with medical services and comparing for that particular user and his particular plan), and


Iyer does not explicitly disclose the reward comprising a monetary amount to be provided to the user upon redemption of the at least one offer and being distinct from any discount that may be embodied the respective consumer price of the at least one offer.  However, Iyer discloses discount programs and actual discount coupons [14], pre-paid reward cards [80], and purchase coupons [112].  And, Kalies discloses the reward comprising a monetary amount to be provided to the user upon redemption of the at least one offer and being distinct from any discount that may be embodied the respective consumer price of the at least one offer (see Table 1 at [32, 33] with 3rd party coupons and customer coupons, see accumulating incentive points at [26]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kalies multiple layers of possible discounts/incentives to Iyer’s discounts/coupons on the product/service.  One would have been motivated to do this in order to better incite purchase.
Iyer further discloses output to the user, via a first graphical user interface of a software application on a mobile device of the user, the menu of offers (Fig. 3y), 
Iyer further discloses receive from the user, via an input mechanism of the graphical user interface, an acceptance of one of the offers, thereby identifying an accepted offer (see Fig. 3y and [114] with “user can choose” or “the user can opt to purchase” or “the user selected”);
receive second data from the healthcare service provider defined by the accepted offer, the second data confirming that the user obtained the healthcare service from the healthcare service provider ([32, 108, 114]), thereby determining that the user has utilized the offer (see user profile and history at [86]); and
provide the incentive, if any, to the user based on the accepted offer ([32, 108, 114] the user is provided the reward of discounted pricing and tax advantages when the user actually pays for the service of the healthcare service provider).
Iyer does not explicitly disclose providing a separate, additional reward and by activating the reward in a second graphical user interface of the software application.  However, Kallies discloses separate, additional rewards (see Table 1 at [32, 33] with 3rd party coupons and customer coupons, see accumulating incentive points at [26]) and activating the award (see incentive points for subscribers that can be accumulated for 
Claim 4.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: collect from the user a payment of the consumer price corresponding to the accepted offer ([32, 108, 114]; “[114]… The user can then enter payment information, such as credit card information, debit card information, reward card, or other electronic payment form.”).
Claim 5.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: update a record of a database to indicate that the second data has been received; and provide a payment to the healthcare service provider from which the second data is received, the payment being based on the reimbursement amount based upon which the consumer price was based ([32, 108, 114]; Figs. 3w, 3x, 3y).
Claim 6.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to calculate the respective consumer price for each of the offers (Figs. 3w, 3x, 3y).
th nearest healthcare drug providers locations to the location of the user (Fig. 3f shows comparing prices and finding lowest price of the 5 pharmacies closest to the user, the 5 pharmacies are based on what fits on user screen; also [31] shows a retail price which is interpreted as a baseline price). While Iyer discloses the preceding for healthcare drug providers, Iyer does not explicitly disclose the preceding is for healthcare service providers.  However, it is obvious that what applies to pharmacy costs in Iyer can also apply to service costs.  Iyer lists drug and service costs for comparison ([36]).  And, Iyer shows shopping for good service costs (Figs. 3w, 3x, 3y and [114]).  One would be motivated to do this to better find and save on medical costs.
Claim 8.    Iyer further discloses the system of claim 7, wherein the reward that is associated with the at least one offer is associated with the offer that corresponds to a healthcare service provider location that has a respective reimbursement price lower than the baseline price([18] where the discount applies to the price comparison and applies to Fig. 3f which shows a price at 313 lower than the others; also note the comparing of contracted pricing at [12, 92, 102]; also note claim 7 and the reasoning 
Claim 10.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: calculate a respective reward for at least one of the plurality of offers,
wherein a first value is calculated for a first reward included in a first offer and a second value is calculated for a second reward that is included in a second offer, the first value being greater than the second value,
and wherein the first offer defines a first healthcare service location that has a greater savings relative to the baseline price and the second offer defines a second healthcare service location that is a lesser savings relative to the baseline price (see Fig. 3f and the ranked offers by price and note that the discounts would also apply with the “more savings” tab in Fig. 3f and the discounts at [18, 80]; also note claim 7 and the reasoning that what applies to drug shopping and savings in Iyer can also apply to service shopping and savings in Iyer).
Claim 11.    Iyer further discloses the system of claim 1, wherein the processor is operable with the program to calculate a respective consumer price for each of the offers such that a first price corresponding to a first offer is less than a second price corresponding to a second offer, and wherein the first offer defines a first healthcare service location that has a greater savings relative to the baseline price and the second offer defines a second healthcare service location that has a lesser savings relative to the baseline price (see Fig. 3f with the ranked prices; note claim 7 and the reasoning 
Claim 12.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: identify a financial incentive available from one of the possible healthcare service providers; and include the financial incentive when calculating the consumer price for the corresponding offer (Fig. 3y shows the financial incentive in the form of a special price).
Claim 14.    Iyer further discloses the system of claim 1, wherein the processor is further operable with the program to: select and output to the consumer at least one suggestion for an alternate treatment option that the consumer should discuss with a healthcare provider associated with the first data (see alternatives at [14]; claim 3).
Claim 16.    Iyer further discloses the system of claim 14, wherein the processor is further operable with the program to: receive alternate treatment options that are possibly acceptable (“[12]… The drugs can be compared against clinical, therapeutic, and functional alternatives in terms of dosage, package, manufacturer, effects, price, and other search criteria.”); and substitute, upon receiving the verification, the alternate treatment option for the first data and thereby generate the menu of offers in claim 1 for healthcare service providers corresponding to the alternate treatment option (Fig. 3m).
Iyer does not explicitly disclose receive from a healthcare provider of the user a verification that the alternate treatment option is acceptable.  However, Iyer discloses  user profile [45, 86], check user profile to see if allowed [84], and stored medical providers relevant to the user [99].  And, Kalies discloses receive a request for a pharmaceutical prescription defined by a script that has been authorized by a medical 
Claim 17.    Iyer further discloses the system of claim 14, wherein the processor is operable with the program to combine, for each offer that defines the reward to be provided to the user, the consumer price and the reward for that offer, thereby calculating a net price to the user, and wherein outputting the offer that defines the reward as part of the menu of offers comprising outputting an indication of the net price instead of the reward and the consumer price (Fig. 3y shows final price).

Claims 2, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Kallies (20130144649) in view of Schwarz (8566129).
Claim 2.    Iyer further discloses the system of claim 1, wherein the first data comprises at least one diagnostic descriptor corresponding to at least one diagnostic test to be administered to the user. (see [16] and diagnosis; see lab and imaging at [80, 112] for test).  Iyer does not explicitly disclose using diagnostic codes as the 
Claim 3.    Iyer further discloses the system of claim 1, wherein the processor is operable with the program to determine the diagnostic code from a claim submitted by a healthcare provider associated with the user (see Iyer and actual history of claims at [12] and see Schwarz and claims and diagnostic codes at 7:5-25; and the motivation is the same as provided preceding in claim 2).
Claim 15.    Iyer does not explicitly disclose the system of claim 14, wherein the alternate treatment option is selected from a database based on at least one diagnostic code comprising the first data.  However, Iyer discloses the alternarte treatment options as in claim 14 preceding and the diagnosis and tests as in claim preceding.  And, Schwarz discloses using diagnostic codes related to reimbursements and billing and analyzing and comparing claims data and records of charges and payments in order to find savings (7:5-25).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Schwarz’s use of diagnostic codes and identifying savings to Iyer’s diagnosis and treatment alternatives and identifying savings.  One would have been motivated to do this in order to better identify alternate treatments and better identify savings.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Kallies (20130144649) in view of Mercuri (20120278165)
Claim 13.   Iyer does not explicitly disclose  the system of claim 12, wherein the financial incentive is directed to attracting consumers to the healthcare service provider within at least one of a preferred demographic profile and a preferred time frame and wherein the processor is further operable to confirm, prior to including the financial incentive when calculating the consumer price that the financial incentive qualifies for inclusion in the consumer price based on the at least one of the preferred demographic profile and the preferred time frame.  However, Iyer discloses the above and Iyer discloses demographics at [10] and Iyer discloses the incentives/discounts above.  And, Mercuri discloses incentives for particular demographics and preferred appointment times (Abstract, [4]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add incentives for desired characteristics to Iyer’s incentives and demographics.  One would have been motivated to do this in order to better incite desired purchasing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer (20140039911) in view of Kallies (20130144649) in view of Official Notice.
Claim 9.    Iyer does not explicitly disclose the system of claim 7, wherein at least one of the consumer prices calculated includes a penalty and wherein the penalty is included in an offer of the plurality of offers that corresponds to the healthcare service location that has a respective reimbursement price higher than the baseline price.  Iyer 
Since the Applicant was given the opportunity with the 1/6/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Mercuri discloses redeem [23] activate [25] unlock reward [40, 44] for separate/additional rewards;
a) These disclose diagnostic codes and comparing: Freese, Heinze, Hyatt, Schwarz.
b) Mercuri and Nuckolls discloses incentives for particular appointment times.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/18/22